PER CURIAM.
We reverse the final order of the Unemployment Appeals Commission, which reversed the referee’s decision finding that appellant was entitled to unemployment compensation benefits. In light of the nonspecific warning the employer gave to appellant concerning the consequences that *321would be imposed if he continued to use company e-mail to transmit jokes, we hold that appellant’s subsequent e-mail containing a joke was a single act of poor judgment and not a willful or wanton disregard of an employer’s interests that would disqualify appellant from benefits. See Easton v. Unemployment Appeals Comm’n, 693 So.2d 712 (Fla. 4th DCA 1997).
DELL, SHAHOOD and GROSS, JJ., concur.